Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.        Claims 1 - 18 are pending.  Claims 1, 3, 5, 9, 11, 13, 18 have been amended.   Claims 1, 9, 18 are independent.   File date is 12-27-2019.  

Claim Rejections - 35 USC § 112
2.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.        Claims 1, 9, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be disclosure for the following claim limitation: “ ...  adjusting a size of storage space ...  based on usage information of the storage space of the set of devices collectively performing a task, ... “, (the following terms: “collectively performing a task” does not appear in the Specification). There does not appear to be disclosure for the following claim limitation: “total capacity of the storage space”.  The adjusting the size of the used storage space. The following term “total capacity” does not appear in the Specification.  

Claim Rejections - 35 USC § 102  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.        Claims 1 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al. (US PGPUB No. 20040039891).     	
 
Regarding Claims 1, 9, 18, Leung discloses a method for managing resources of a plurality of devices coupled to a server and a server for managing resources of a plurality of devices coupled to the server and a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a server to cause the server to perform a method for managing resources of a plurality of devices coupled to the server, comprising:
a)  acquiring statistical information of the resources of the plurality of devices; (Leung ¶ 057, ll 11-16: SMS configured to monitor and gather information related to utilization of storage units in storage environment; determine the state of sets of storage units (group, volume) in storage environment; ¶ 013, ll 4-10: condition (trigger) is associated with a set of storage units (group, volume); a first group is determined from the plurality of groups; each group comprises one or more storage units)    

c)  in response to the determination that trigger condition is met, generating a resource optimization solution for the plurality of devices based on the statistical information. (Leung ¶ 060, ll 1-4: file selected to be moved from the volume experiencing the condition that is detected; various techniques can be utilized to select the file to be moved from the source volume to target volume)    
wherein generating the resource optimization solution for the plurality of devices based on the statistical information (Leung ¶ 057, ll 11-16: SMS configured to monitor and gather information related to utilization of storage units in storage environment; determine the state of each storage units in storage environment) comprises:
d)  adjusting a size of a storage space of a set of devices among the plurality of devices based on usage information of the storage space of the set of devices collectively performing a task, the size of the storage space indicating a total capacity of the storage space. (Leung ¶ 032, ll 1-19: a single logical unit spans storage space provided by multiple physical storage units; using logical storage units the distribution of data across physical storage units becomes transparent to servers and applications; logical storage units are considered to be in the form of volumes; (managing storage space comprising 

Furthermore for Claim 9, Leung discloses wherein a memory storing a set of instructions; and at least one processor configured to execute the set of instructions to cause the server to perform operations. (Leung ¶ 043, ll 4-7: software code modules implementing the functionality of present invention stored in storage subsystem; software modules executed by processor)    

Regarding Claims 2, 10, Leung discloses the method of claim 1 and the server of claim 9, wherein the statistical information comprises at least one of device category information or attribute category information, and generating the resource optimization solution for the plurality of devices based on the statistical information further comprises:
a)  classifying the statistical information of the resources of the plurality of devices into at least one group of statistical information based on a device category and an attribute category of the plurality of devices; (Leung ¶ 058, ll 12-15: a “high cost” managed group and a “low cost” managed group; volume experiencing an overcapacity condition (i.e. trigger) belongs to the “high cost” group (source group) and the “low cost” group is selected (target group))     
b)  performing optimization analysis on each of the at least one group of statistical information to generate an analysis result; (Leung ¶ 058, ll 12-15: volume experiencing 
c)  generating the resource optimization solution based on the analysis result of the device category. (Leung ¶ 060, ll 1-4: a file is selected to be moved from the volume experiencing he condition detected; various techniques can be utilized to select the file to be moved from the source volume to target volume)     

Regarding Claims 3, 11, Leung discloses the method of claim 2 and the server of claim 10, wherein the attribute category further comprises a storage space detection category, and statistical information associated with the storage space detection category comprises storage space statistical information, the storage space statistical information comprises at least one of a task name, a storage space size, or a used space size; and performing the optimization analysis on each of the at least one group of statistical information to generate the analysis result further comprises:
a)  determining a plurality of used space sizes of devices in a same storage space detection category; (Leung ¶ 058, ll 12-15: a “high cost” managed group and a “low cost” managed group; volume experiencing an overcapacity condition (i.e. trigger) belongs to the “high cost” group (source group) and the “low cost” group is selected (target group))    
b)  determining, among the plurality of used space sizes, a maximum used space size in a same device category performing a task in a storage space; (Leung ¶ 058, ll 12-15: volume experiencing an overcapacity condition (i.e. trigger) belongs to the “high cost” group (source group) and the “low cost” group is selected (target group)) and


Regarding Claims 4, 12, Leung discloses the method of claim 3 and the server of claim 11, wherein adjusting the size of the storage space based on the maximum used space size further comprises:
a)  determining a ratio of the maximum used space size to the size of the storage space to obtain a maximum usage rate; (Leung ¶ 108, ll 1-11: capacity usage expressed as a percentage (ratio of total) of total storage capacity)    
b)  if the maximum usage rate is less than a usage rate threshold, increasing the maximum usage rate by a redundancy usage rate to generate an updated usage rate; (Leung ¶ 057, ll 11-16: SMS is configured to monitor and gather information related to the utilization of the storage units in the storage environment; determine the state of each of the storage units in the storage environment; ¶ 013, ll 4-10: condition (trigger) is associated with a storage unit; a first group is determined from the plurality of groups; each group comprises one or more storage units) and
c)  determining an updated size of the storage space based on the updated usage rate and the size of the storage space. (Leung ¶ 057, ll 11-16: SMS is configured to monitor and gather information related to the utilization of the storage units in the storage 

Regarding Claims 5, 13, Leung discloses the method of claim 3 and the server of claim 11, wherein the attribute category further comprises a storage space overflow detection category, and statistical information associated with the storage space overflow detection category further comprises storage space overflow statistical information, the storage space overflow statistical information comprises at least one of a task name of a task, an identifier of a storage space associated with the task, and a start address of a storage space overflow, and performing the optimization analysis on each of the at least one group of statistical information to generate the analysis result further comprises:
a)  obtaining, based on the storage space overflow statistical information, a plurality of overflow space sizes of devices in a same device category; (Leung ¶ 057, ll 11-16: SMS is configured to monitor and gather information related to the utilization of the storage units in the storage environment; determine the state of each of the storage units in the storage environment; ¶ 013, ll 4-10: condition (trigger) is associated with a storage unit; a first group is determined from the plurality of groups; each group comprises one or more storage units)      
b)  determining, among the plurality of overflow space sizes, a maximum overflow space size in a same device category performing a task in a storage space; (Leung ¶ 058, ll 12-15: a “high cost” managed group and a “low cost” managed group; volume experiencing 
c)  expanding a size of the storage space according to the maximum overflow space size. (Leung ¶ 060, ll 1-4: a file is selected to be moved from the volume experiencing he condition detected; various techniques can be utilized to select the file to be moved from the source volume; (storage space of “low cost” group device is expanded by movement of file from source to target))    

Regarding Claims 6, 14, Leung discloses the method of claim 5 and the server of claim 13, wherein the storage space comprises a stack, and the storage space statistical information comprises stack statistical information, and the storage space overflow statistical information comprises stack overflow statistical information. (Leung ¶ 057, ll 11-16: SMS is configured to monitor and gather information related to the utilization of the storage units in the storage environment; determine the state of each of the storage units in the storage environment; ¶ 013, ll 4-10: condition (trigger) is associated with a storage unit; a first group is determined from the plurality of groups; each group comprises one or more storage units)    

Regarding Claims 7, 15, Leung discloses the method of claim 1 and the server of claim 9, wherein the trigger condition comprises at least one of: a size of the collected statistical information reaching a quantity threshold, a size of the collected statistical information reaching a preset data size threshold, or a collection time for the collected statistical information reaching a time threshold. (Leung ¶ 057, ll 11-16: SMS is configured to monitor and 

Regarding Claims 8, 16, 17, Leung discloses the method of claim 1 and the server of claim 9 and the server of claim 16, further comprising: providing the resource optimization solution, wherein providing the resource optimization solution further comprises:
providing the resource optimization solution to an optimizer in an easy-to-read form; or providing the resource optimization solution to an automatic processing program in an easy-to-automate form. (Leung ¶ 051: user interface displays list of storage units and data storage costs associated with storage units; form managed groups utilizing user interface; ¶ 052; ¶ 053; ¶ 054: managed groups ranked)    

6.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on pages 11-12 of Remarks:    ...   a size of the claimed “storage space” is adjusted based on usage information of the claimed “storage space” of the set of devices collectively performing a task.



B.  Applicant argues on page 12 of Remarks:    ...   “adjusting a size of a storage space of a set of devices among the plurality of devices based on usage information of the storage space of the set of devices collectively performing a task”   ...   . 



C.  Applicant argues on page 13 of Remarks:    ...   Leung fails to disclose “adjusting a size of a storage space of a set of devices among the plurality of devices based on usage information of the storage space of the set of devices collectively performing a task”   ...   . 

    The Examiner respectfully disagrees.   Leung discloses the collection of statistics on the usage of storage space (multiple storage devices) while the system is performing data processing operations (tasks). (Leung ¶ 057, ll 11-16: SMS configured to monitor and gather information related to utilization of storage units in storage environment; determine the state of each storage units in storage environment)   Leung discloses that the volumes indicated during data processing are comprised of sets of multiple storage devices.  (Leung ¶ 032, ll 1-19: a single logical unit spans storage space provided by multiple physical storage units; using logical storage units the distribution of data across physical storage units becomes transparent to servers and applications; logical storage units are considered to be in the form of volumes; (managing storage space comprising a set of storage devices); ¶ 012, ll 1-7: optimize capacity utilization among multiple storage units (volume); automatically determine when data movement is needed to optimize storage utilization for a group of storage units; (adjust size of capacity of storage space))   And, Leung discloses an adjustment to storage devices that adjusts the storage space capacity across the set of storage devices by the movement of digital data (i.e. files) between the sets of storage devices.  (Leung ¶ 060, ll 1-4: file selected to be moved from the volume experiencing the condition that is detected; various techniques can be utilized to select the file to be moved from the source volume to target volume)  

D.  Applicant argues on page 13 of Remarks:    ...   Leung fails to contemplate how some of servers 106-1, 106-2, and 106-3 collectively perform a task,   ...   . 

    The Examiner respectfully disagrees.   Leung discloses the collection of statistics on the 

E.  Applicant argues on pages 13-14 of Remarks:    ...   Leung fails to disclose “adjusting a size of a storage space of a set of devices among the plurality of devices based on usage information of the storage space of the set of  devices collectively performing a task, the size of the storage space indicating a total capacity of the storage space”   ...   . 

    The Examiner respectfully disagrees.  Leung discloses the collection of statistics on the usage of storage space (multiple storage devices) while the system is performing data processing operations (tasks) as stated above.  Leung discloses that the volumes indicated during data processing are comprised of sets of multiple storage devices as stated above.  And, Leung discloses an adjustment to storage devices that adjusts the storage space capacity across the set of storage devices by the movement of digital data (i.e. files) between the sets of storage devices as stated above.     

F.  Applicant argues on page 14 of Remarks: Amended independent claims 9 and 18, although different in scope, recite subject matter similar to that of amended independent claim 1 and are allowable over the cited references for at least similar reasons as for amended independent claim 1.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 9 and 18, which have similar limitations as independent claim 1.     

G.  Applicant argues on page 14 of Remarks: Dependent claims 2-8 and 10-17 depend directly or indirectly from amended independent claims 1 and 9, respectively, and are allowable at least based on their dependence from allowable base claims.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG H SHIN/                                                                                                      3/4/2021Primary Examiner, Art Unit 2443